11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


In the interest of M.J.C.B., Jr.               * From the 118th District
and M.J.B., children,                           Court of Howard County,
                                                Trial Court No. 48,789.

No. 11-14-00140-CV                             * November 14, 2014

                                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court insofar as it relates to the conservatorship of
M.J.C.B., Jr. and M.J.B., and we remand the cause to the trial court for
reconsideration of that issue. In all other respects, we affirm the order of the trial
court.